            Case 3:20-cv-05399-JCC-JRC Document 24 Filed 12/08/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10       SLOAN P. STANLEY,
                                                              CASE NO. 3:20-cv-05399-JCC-JRC
11                               Petitioner,
                                                              ORDER GRANTING REQUEST
12               v.                                           FOR OVERLENGTH BRIEFING
                                                              AND DENYING REQUEST FOR
13       JEFFREY UTTECHT,                                     EXTENSION OF TIME
14                               Respondent.

15

16          This matter is before the Court on petitioner’s request for permission to file over-length

17   briefing (Dkt. 8) and to extend the time in which to file a reply in support of his motion for

18   declaratory relief. Dkt. 9. The motion for over-length briefing (Dkt. 8) is granted, and the

19   motion for an extension of time (Dkt. 9) is denied, for the reasons set forth below.

20          Although petitioner initiated this matter by filing a motion for declaratory relief (Dkt. 7),

21   after a show cause order from the Court, petitioner resubmitted this matter as a 28 U.S.C. § 2254

22   petition. See Dkt. 16. A habeas corpus petition may incorporate by reference a supporting brief.

23   See Dye v. Hofbauer, 546 U.S. 1, 4 (2005). There is no particular page limitation for a petition

24
     ORDER GRANTING REQUEST FOR OVERLENGTH
     BRIEFING AND DENYING REQUEST FOR
     EXTENSION OF TIME - 1
            Case 3:20-cv-05399-JCC-JRC Document 24 Filed 12/08/20 Page 2 of 2




 1   for writ of habeas corpus. The Court will accordingly consider the arguments raised in

 2   petitioner’s motion for declaratory relief (Dkt. 7) when considering the merits of petitioner’s

 3   petition for writ of habeas corpus, which incorporates his motion for declaratory relief by

 4   reference. See Dkt. 16. The Court grants the request for overlength briefing, to the extent that

 5   petitioner is requesting to have all the arguments raised in his motion for declaratory relief (Dkt.

 6   7) considered when ruling on his habeas petition (Dkt. 16).

 7          Petitioner also requests that the Court grant him a one-week extension of time in which to

 8   file a reply brief in support of his motion for declaratory relief. Dkt. 9. Petitioner’s request for

 9   an extension of time is based on his assumption that he will have less than a week to draft a reply

10   to respondent’s answer, under the briefing schedule applicable to a motion for declaratory relief.

11   See Dkt. 9, at 2. But because petitioner has now filed a habeas corpus petition, petitioner will in

12   fact have no less than two weeks to draft a reply to respondent’s answer. See Dkt. 22, at 3 (the

13   answer will be noted for the fourth Friday after filing, with petitioner’s reply due the Monday

14   before the fourth Friday). Therefore, petitioner’s request for an extension is denied. The denial

15   is without prejudice to petitioner’s ability to request a further extension of time, if necessary,

16   after respondent files the answer.

17          Dated this 8th day of December, 2020.

18

19

20                                                          A
                                                            J. Richard Creatura
21
                                                            United States Magistrate Judge
22

23

24
     ORDER GRANTING REQUEST FOR OVERLENGTH
     BRIEFING AND DENYING REQUEST FOR
     EXTENSION OF TIME - 2
